Citation Nr: 0123990	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  00-22 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
bilateral Osgood-Schlatter's disease with chondromalacia of 
the right patella.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1975 to December 
1975.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 RO rating decision 
which denied an increase in a 10 percent rating for the 
veteran's service-connected bilateral Osgood-Schlatter's 
disease with chondromalacia of the right patella.  The Board 
remanded this case in May 2001 so that the veteran could have 
a Board videoconference hearing, and such a hearing was held 
in July 2001.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law, and a recently enacted VA regulation, 
redefine the VA's obligations with respect to notifying a 
claimant as to the information and evidence necessary to 
substantiate a claim, and with respect to assisting the 
claimant in developing evidence pertinent to a claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).  

The Board observes that the veteran was last afforded a VA 
orthopedic examination in August 1999.  At that time, he 
reported that his main problem was knee pain after sitting 
for long periods of time.  He indicated that his left knee 
was constantly aching in comparison to this right knee.  The 
examiner reported that there was bilateral tibial tubercle 
swelling which was nontender.  There was no edema or erythema 
in the area.  The examiner noted that there was minimal 
subpatellar crepitus with mild tenderness to palpation of the 
patellar articular surfaces, primarily medially.  The 
examiner also indicated that there was no fluid or 
instability in the veteran's knees, that he was able to fully 
squat, and that there was no muscle atrophy.  It was noted, 
as to range of motion, that there was 150 degrees of flexion 
and 0 degrees of extension.  The diagnoses were resolved 
Osgood-Schlatter's Disease and mild chondromalacia of the 
patella.  An August 1999 radiological report, as to the 
veteran's right knee, noted that there was minimal narrowing 
of the knee joint space in its medial compartment, but no 
evidence of fracture, subluxation or bony destruction.  The 
impression was early osteoarthritis.  As to the veteran's 
left knee, an August 1999 radiological report noted that 
there was narrowing of the knee joint in its medial 
compartment consistent with early osteoarthritis.  There were 
also some minor changes in the region of the left tibial 
tubercle suggesting old Osgood-Schlatter's disease.  The 
impression was early osteoarthritis involving principally the 
medial compartment of the knee with minor changes consistent 
with old Osgood-Schlatter's disease of both knees.  The Board 
notes that a January 1998 VA treatment record also shows an 
assessment of degenerative joint disease of the knees.  

The veteran is not presently service-connected for arthritis 
of the knees.  In a December 2000 Statement of Representative 
in Appeals Case, the accredited representative advanced 
contentions which the Board has construed as a claim for 
additional service connection for arthritis of the knees.  
The RO did not specifically address this issue.  If service 
connecton is established for arthritis of the knees, it may 
affect the veteran's rating.  See, e.g., 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5003, 5010.  The Board is of the 
opinion that the issue of entitlement to additional service 
connection for bilateral arthritis of the knees is 
intertwined with the issue of entitlement to an increased 
rating for the veteran's service-connected bilateral knee 
disability, and thus should be adjudicated by the RO prior to 
appellate review.  Harris v. Derwinski, 1 Vet.App. 180 
(1991).  

Additionally, the Board observes that the Court has held that 
in assigning a disability evaluation, the VA must consider 
functional impairment due to pain, etc.  DeLuca v. Brown, 
8 Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Given the nature of the veteran's contentions, the lack of a 
recent VA examination with an opinion as to the relationship 
between the veteran's service-connected bilateral knee 
disability and the presently diagnosed arthritis of the 
knees, the Court's holding in the DeLuca, and the provisions 
of the VCAA and companion regulation, all recent treatment 
records should be obtained and a VA examination should be 
provided.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him for 
problems with his knees during and since 
1999.  The RO should then obtain copies of 
the related medical records which are not 
already on file.

2.  Thereafter, the RO should have the 
veteran undergo a VA orthopedic 
examination to determine the severity of 
his service-connected bilateral knee 
disability (currently described as 
bilateral Osgood-Schlatter's disease with 
chondromalacia of the right patella) and 
to determine the etiology of arthritis of 
the knees.  The claims folder should be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
current diagnoses of both knees should be 
provided.  Findings should be reported in 
detail, including range of motion in 
degrees, objective evidence of pain on 
motion, and the presence and degree of any 
instability.  The examiner should assess 
whether there would be additional 
limitation of motion of the knees during 
use and flare-ups.  Based on examination 
findings, historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the etiology of arthritis of the 
knees, including whether it is related to 
service-connected bilateral Osgood-
Schlatter's disease with chondromalacia of 
the right patella.  

3.  Thereafter the RO should formally 
adjudicate the issue of service connection 
for arthritis of the knees.  If the 
decision is adverse to the veteran, he 
should be given an opportunity to appeal 
in accordance with 38 U.S.C.A. § 7105.  

4.  The RO should also review the pending 
appellate claim for an increased rating 
for a bilateral knee disability.  If the 
claim is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


